        CASE 0:19-cv-03112-PJS-ECW Doc. 66 Filed 08/11/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 ADOLFO GUTIERREZ AVILA, JR.,                      Case No. 19‐CV‐3112 (PJS/ECW)

                      Petitioner,

 v.                                                             ORDER

 VICKY JANSSEN, MCF‐RC Warden,

                      Respondent.



       Petitioner Adolfo Gutierrez Avila, Jr., was convicted in state court of two counts

of criminal sexual conduct and was sentenced to 144 months in prison on each count, to

be served consecutively. Avila filed a petition for a writ of habeas corpus under 28

U.S.C. § 2254. ECF No. 1. The Court adopted the Report and Recommendation of

Magistrate Judge Elizabeth Cowan Wright and dismissed his petition with prejudice.

See ECF No. 32. Since then, Avila has filed three motions for relief from judgment

under Fed. R. Civ. P. 60, all of which the Court has denied. ECF Nos. 35, 39, 50, 53, 57,

61. Avila also appealed to the United States Court of Appeals for the Eighth Circuit,

which denied his motion for a certificate of appealability and dismissed his appeal.

ECF No. 55. Avila recently petitioned for certiorari. ECF No. 65.

       This matter is before the Court on Avila’s fourth Rule 60 motion for relief from

judgment. In this latest motion, Avila raises the same claim of prosecutorial

misconduct—specifically, the failure to produce a Lyon County Sheriff’s Office
        CASE 0:19-cv-03112-PJS-ECW Doc. 66 Filed 08/11/21 Page 2 of 3




report—that the Court has already held is procedurally defaulted. See ECF No. 27 at 6,

11–16; ECF No. 32. Avila also argues that the failure to produce this report is a federal

crime and seeks an order requiring the release of the report.

       As the Court has already explained to Avila, to the extent he is rehashing his

arguments on the merits, his arguments are irrelevant, as the Court dismissed all of his

federal claims as procedurally barred. And to the extent that his arguments can be

understood as new theories for relief, they are “second or successive” claims under 28

U.S.C. § 2244(b) that cannot be entertained by this Court unless Avila first obtains

permission from the United States Court of Appeals for the Eighth Circuit. See Gonzalez

v. Crosby, 545 U.S. 524, 530–31 (2005).

       Avila’s motion is therefore denied. In light of the fact that Avila has filed four

frivolous motions since late February (and his filings seem to be increasing in

frequency), the Court warns Avila that, if he files another frivolous motion in this case,

the Court may impose a filing restriction.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     Petitioner’s motion for relief from judgment under Fed. R. Civ. P. 60 [ECF

              No. 62] is DENIED.



                                             -2-
      CASE 0:19-cv-03112-PJS-ECW Doc. 66 Filed 08/11/21 Page 3 of 3




     2.    To the extent a certificate of appealability is necessary, no certificate will

           issue.


Dated: August 11, 2021                       s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                          -3-
